Citation Nr: 1810271	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  08-25 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating prior to October 4, 2017, and to an initial rating greater than 10 percent thereafter, for peroneal tendonitis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from June 1981 to August 1985 and from December 2001 to January 2007.  He also had additional unverified ANG service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claim of service connection for peroneal tendonitis of the right foot, assigning a zero percent (non-compensable) rating effective January 20, 2007.  The Veteran disagreed with this decision in January 2008.  He perfected a timely appeal in August 2008.

In June 2012, June 2016, and in February 2017, the Board remanded the currently appealed claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ schedule the Veteran for appropriate examinations to determine the current nature and severity of his service-connected peroneal tendonitis of the right foot, most recently (in the February 2017 remand) before a physician.  This examination occurred in October 2017.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In April 2014, the Board denied the Veteran's claim for an initial compensable rating for peroneal tendonitis of the right foot.  The Veteran, through an attorney, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 memorandum decision, the Court vacated and remanded the Board's April 2014 denial of an initial compensable rating for peroneal tendonitis of the right foot.

In a December 2017 rating decision, the RO assigned a higher initial 10 percent rating effective October 4, 2017, for the Veteran's service-connected peroneal tendonitis of the right foot.  The RO also granted a separate service connection claim for bilateral pes planus, assigning a 30 percent rating effective October 4, 2017.  Thus, consideration of the Veteran's higher initial rating claim for peroneal tendonitis cannot include a discussion of the symptomatology attributable to his service-connected bilateral pes planus as such would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected peroneal tendonitis of the right foot is more disabling than currently (and initially) evaluated.  The Board acknowledges that this claim has been remanded previously to the AOJ, most recently in February 2017.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim again, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes initially that, in its most recent remand in February 2017, it directed that the AOJ schedule the Veteran for an examination by a physician in order to determine the current nature and severity of his service-connected peroneal tendonitis and to comply with the Court's January 2016 memorandum decision.  See Board remand dated February 28, 2017, at pp. 3-4.  The Veteran initially was examined by an APRN in August 2017 and this examination was found inadequate by the AOJ because it did not comply with the Board's February 2017 remand instruction mandating that a physician examine the Veteran.  The Veteran subsequently was examined by a physician in October 2017.

Unfortunately, although the October 2017 VA foot conditions Disability Benefits Questionnaire (DBQ) complied with the Board's February 2017 remand directives concerning examination by a physician, a review of this DBQ shows that it did not comply with the Court's decision in Correia.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court mandated new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the right foot, as in this case) in order to satisfy judicial review in increased rating claims.  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  Although neither the Court's January 2016 memorandum decision nor the Board's February 2017 remand in this appeal discussed Correia as a reason for remand, there is no indication in the October 2017 VA foot conditions DBQ that range of motion testing of either foot was conducted.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected peroneal tendonitis of the right foot.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records which have not been obtained already.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected peroneal tendonitis of the right foot.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

